Little, J.
It was, in the trial of an action against a railroad company to recover damages for personal injuries, material error against the plaintiff for the judge, who had given otherwise a proper charge to the jury, to incorporate therein the following: “Tn this case, gentlemen, or in any other, where you want to give something as a gift, you take it out of your own pocket and not out of the pocket of some one else, and where you want to disregard somebody’s rights, disregard your own rights. In other words, let’s have fair play about it.” As the plaintiff was seeking to obtain a verdict against the defendant and the defendant was seeking to prevent a recovery, the language used was susceptible of the construction by the jury that a verdict for the plaintiff would be a gift by them of some part of the defendant’s property to the plaintiff. Aside from the error pointed out, there was nothing in the rulings of the court, excepted to, which would be cause for a new trial.
Judgment reversed.

All the Justices concurring, except

Argued June 13,
Decided August 1, 1899.
Action for damages. Before Judge Gober. Cobb superior court. October 31, 1898.
Morris & Oreen, for plaintiff.
Payne & Tye and Olay & Blair, for defendant.